DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 appears to be missing.  For purpose of examining it is being considered canceled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-11 recites the limitation "the four point star shaped opening" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the octagon-shaped hollow container" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the four point star shaped opening" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (U.S. Pub. No. 20140326630).
Regarding Claim 1, Henry discloses an article of manufacture for providing a desktop storage container (Figure 2), the desktop storage container comprises: 5a hollow container 50 (figure 1); an attaching base 10 (figure 1) coupled to a bottom surface of the hollow container for attaching the container to a desktop; and an opening (figure 1) through a top surface of the hollow container providing access to the inside volume of the hollow container (figure 1).
Regarding Claim 2, Henry discloses the attaching base comprises: a suction cup 30 (figure 1) attachment device on a bottom surface of the attaching base 10 (lower end; figure 1); and a support pedestal (figure 1) coupled between the suction couple attachment device and the 15hollow container.
Regarding Claim 3, Henry discloses the support pedestal is taller than the hollow container (figure 2).
Claim(s) 1, 2, 4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutch et al. (U.S. Pub. No. 2019/0024699).
Regarding Claim 1, Mutch et al. discloses an article of manufacture for providing a desktop storage container, the desktop storage container comprises: 5a hollow container 50 (figure 3); an attaching base 14/42 (figure 3) coupled to a bottom surface of the hollow container for attaching the container to a desktop; and an opening (figure 3) through a top surface of the hollow container providing access to the inside volume of the hollow container (figure 3).
Regarding Claim 2, Mutch et al. discloses the attaching base comprises: a suction cup attachment device on a bottom surface of the attaching base 14 (figure 3); and a support pedestal 19 (figure 3) coupled between the suction couple attachment device and the 15hollow container.
Regarding Claim 4, Mutch et al. discloses the support pedestal is shorter than the hollow container (Figure 3).
Regarding Claim 13, Mutch et al. discloses the container is made of a material selected from the group consisting of rubber, silicone, plastic, metal and glass and mixtures thereof (paragraph 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutch et al. (U.S. Pub. No. 2019/0024699).
Regarding Claims 5-7, Mutch et al. discloses the claimed invention except for the hollow container has a spherical shape defining the inside volume of the hollow container, the hollow container has a tall goblet shape defining the inside volume of the hollow container or the hollow container has a tall octagon shape defining the inside volume of the hollow container.  It would have been an obvious matter of design choice to have the above shapes since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(B).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moss (U.S. Patent No. 8,302,798), Tubbs (U.S. Patent No. 6,656,514).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.